EXHIBIT Caterpillar, Navistar Move Relationship Forward with Global Joint Venture for Commercial Trucks and North America Strategic Alliance for Vocational Trucks As the next step in the alliance announced in June 2008, Caterpillar Inc. (NYSE: CAT) and Navistar International Corporation (NYSE: NAV) have signed a definitive agreement to produce Caterpillar heavy-duty vocational trucks for sale in North America and form a 50/50 joint venture that will pursue global commercial truck opportunities outside of North America. “This joint venture leverages the complementarystrengths of two great companies to serve global markets,” said Daniel C. Ustian, Chairman, President and CEO, Navistar.“The venture will be distinctively positioned to offer customers world class on-highway trucks through the unequaled sales and service network of Cat and International dealers around the world, and the deep product expertise of Navistar.” “We are extremely pleased with the commitment that the teams have demonstrated to make the signing of this global venture possible,” said Caterpillar Chairman and CEO, Jim Owens.“This is an important milestone and Caterpillar looks forward to becoming a significant player in the global on-highway truck market.Additionally, the introduction of a Cat Vocational Truck line in North America represents an exciting opportunity for Caterpillar and the Caterpillar dealer network to extend our reach in this market and offer customers a total job site solution.” Global Commercial Truck Markets Outside of North America The 50/50 joint venture will develop, manufacture and distribute commercial trucks in regions outside of North America and India.Markets for the joint venture products will be assessed individually with initial focus being Australia, Brazil, China, Russia, South Africa and Turkey.It is anticipated that the portfolio of products will feature both aero nose and cab-over designs and will be sold under both the Caterpillar and International brands.The first products are expected to be available as early as the third quarter of “We believe this clearly is an opportunity where the whole is greater than the sum of the parts,” said Dee Kapur, President Navistar Truck Group.“While Cat and Navistar do not compete in our core businesses, each brings distinctive capabilities to the table and have common goals to expand the base of engine, truck and equipment customers worldwide.” The transaction is subject to receipt of various regulatory approvals and other closing conditions, including the execution of the related joint venture operating agreement and other ancillary agreements. Following the closing of the transaction, a leadership team and board of directors comprised of both Caterpillar and Navistar representatives will be named. North America Caterpillar Vocational Trucks Under the strategic alliance Caterpillar and Navistar will develop and manufacture a new line of heavy-duty Caterpillar vocational trucks for North America only. The new Caterpillar trucks will be co-developed by Caterpillar and Navistar and manufactured in Navistar’s Garland, Texas, facility.The trucks will be sold and serviced through the Caterpillar North American Dealer network. “The heavy-duty vocational trucks will be purpose-built to complement Caterpillar’s existing product line and will give Caterpillar dealers an unmatched ability to support customer needs from extraction through delivery,” said George Taylor, Director and General Manager of the Caterpillar Global On-Highway Department. The Caterpillar trucks will feature key Caterpillar proprietary components and technology and will target customers who operate in a wide variety of vocational applications, such as earth moving, quarry, waste, mining, general and heavy construction, logging and road construction. “Caterpillar is proud to be working with an innovative leader to provide our customers distinctly Caterpillar vocational trucks in North America,” Taylor added. The new Caterpillar on-highway vocational trucks will be unveiled in late 2010 and will go into full production in early 2011.The trucks will be sold and serviced exclusively by Caterpillar Dealers in North America.The transaction is subject to various closing conditions, including the execution of the related strategic alliance agreement and certain other ancillary agreements. About Caterpillar For more than 80 years, Caterpillar Inc. has been making progress possible and driving positive and sustainable change on every continent. With 2008 sales and revenues of $51.324 billion, Caterpillar is the world's leading manufacturer of construction and mining equipment, diesel and natural gas engines and industrial gas turbines. The company also is a leading servicesprovider through Caterpillar Financial Services, Caterpillar Remanufacturing Services, Caterpillar Logistics Services and Progress Rail Services. More information is available at http://www.cat.com. About Navistar Navistar International Corporation traces its roots to 1831 and the former McCormick and International Harvester companies.Today itis the largest North American producer of mid-range diesel engines and class 6-8 commercial trucks and buses.Navistar, through its Defense Systems Group, is the leading producer of Mine Resistant Ambush Protected (MRAP) vehicles for the Department of Defense, safeguarding the American warfighter.The company produces International® brand commercial trucks, MaxxForce brand diesel engines, IC brand school and commercial buses, and Workhorse brand chassis for motor homes and step vans, and is a private label designer and manufacturer of diesel engines for the pickup truck, van and SUV markets.Navistar is also a provider of truck and diesel engine parts.A wholly owned subsidiary offers financing services. Additional information is available at: www.navistar.com CATERPILLAR SAFE HARBOR Certain statements in this release relate to future events and expectations and as such constitute forward-looking statements involving known and unknown factors that may cause actual results of Caterpillar Inc. to be different from those expressed or implied in the forward-looking statements. In this context, words such as "will," “would,” "expect," "anticipate," “should” or other similar words and phrases often identify forward-looking statements made on behalf of Caterpillar.
